Case 3:18-cv-02458-BEN-BLM Document 63 Filed 12/20/19 PageID.794 Page 1 of 2


   1   STACEY M. LEYTON (SBN 203827)
       Email: sleyton@altber.com
   2   ANDREW KUSHNER (SBN 316035)
       Email: akushner@altber.com
   3   ELIZABETH VISSERS (SBN 321365)
       Email: evissers@altber.com
   4   ALTSHULER BERZON LLP
       177 Post Street, Suite 300
   5   San Francisco, CA 94108
       Telephone: (415) 421-7151
   6   Facsimile: (415) 362-8064
   7   Attorneys for Intervenor-Defendant
       International Brotherhood of Teamsters
   8
   9                        UNITED STATES DISTRICT COURT

  10                      SOUTHERN DISTRICT OF CALIFORNIA

  11
                                                  Case No. 3:18-cv-02458-BEN-BLM
       CALIFORNIA TRUCKING
  12   ASSOCIATION, RAVINDER SINGH,               NOTICE OF MOTION AND MOTION
       and THOMAS ODOM,                           TO DISMISS SECOND AMENDED
  13
                     Plaintiffs,                  COMPLAINT
  14
              v.                                  Hearing Date: February 3, 2020
  15   XAVIER BECERRA, in his official            Time: 10:30am
       capacity as the Attorney General of the    Courtroom: 5A
  16   State of California; JULIE SU, in her      Judge: Honorable Roger T. Benitez
       official capacity as Secretary of the      Action Filed: October 25, 2018
  17   California Labor Workforce and             Trial Date: Not set
       Development Agency; ANDRE
  18   SCHOORL, in his official capacity as
       the Acting Director of the Department
  19   of Industrial Relations of the State of
       California; and LILIA GARCIA-
  20   BROWER, in her official capacity as
       Labor Commissioner of the State of
  21   California, Division of Labor Standards
       Enforcement, PATRICK HENNING, in
  22   his official capacity as the Director of
       the Employment Development
  23   Department.
  24                 Defendants,
  25   and
  26   INTERNATIONAL BROTHERHOOD
       OF TEAMSTERS,
  27
                   Intervenor-Defendant.
  28



          NOTICE OF MOTION AND MOTION TO DISMISS SAC; Case No. 3:18-cv-02458-BEN-BLM
Case 3:18-cv-02458-BEN-BLM Document 63 Filed 12/20/19 PageID.795 Page 2 of 2


   1               NOTICE OF MOTION AND MOTION TO DISMISS
   2   TO ALL PARTIES AND TO THEIR ATTORNEYS OF RECORD:
   3          PLEASE TAKE NOTICE that Intervenor-Defendant International
   4   Brotherhood of Teamsters (“IBT”) will and hereby does move this Court to
   5   dismiss Plaintiffs’ Second Amended Complaint (Dkt. 47). Plaintiffs’ Second
   6   Amended Complaint should be dismissed because the Court lacks jurisdiction
   7   over this action and the Complaint fails to state a claim on which relief may be
   8   granted.
   9          A hearing on this motion has been noticed for February 3, 2020 at 10:30am
  10   in Courtroom 5A on the 5th Floor of the Edward J. Schwartz United States
  11   Courthouse, located at 221 W Broadway, San Diego, California, before the
  12   Honorable Roger T. Benitez.
  13          This motion is based upon this Notice of Motion and Motion, the
  14   Memorandum of Points and Authorities in Support of Motion to Dismiss filed
  15   herewith, the complete files and records of this action, and on such other
  16   argument or evidence as may be presented at or before the time of hearing.
  17
  18   Dated: December 20, 2019                     Respectfully submitted,
  19
                                                    STACEY M. LEYTON
  20                                                ANDREW KUSHNER
  21                                                ELIZABETH VISSERS
                                                    Altshuler Berzon LLP
  22
  23                                                By:    /s/ Stacey M. Leyton
       f                                                     Stacey M. Leyton
  24
                                                    Attorneys for Intervenor-Defendant
  25                                                International Brotherhood of
                                                    Teamsters
  26
  27
  28


                                             1
           NOTICE OF MOTION AND MOTION TO DISMISS SAC; Case No. 3:18-cv-02458-BEN-BLM
